Citation Nr: 1535059	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  13-18 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating for right leg sciatica in excess of 10 percent prior to September 29, 2014, and in excess of 20 percent thereafter.

2.  Entitlement to a rating for lumbar strain in excess of 10 percent prior to September 29, 2014, and in excess of 20 percent thereafter.


REPRESENTATION

Veteran  represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1998 to February 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
In November 2014, the RO increased the disability ratings for right leg sciatica and lumbar strain to 20 percent, effective September 29, 2014.  As the increases did not satisfy the appeals in full, the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to September 29, 2014, right leg sciatica manifested with mild impairment of the sciatic nerve.

2.  From September 29, 2014, right leg sciatica manifested with moderate impairment of the sciatic nerve.

3.  Prior to June 19, 2013, lumbar strain manifested with forward flexion of the thoracolumbar spine to 80 degrees and a combined range of motion of the thoracolumbar spine of 210 degrees.  There was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; incapacitating episodes due to intervertebral disc syndrome (IVDS); or neurologic abnormalities, other than service-connected right leg sciatica.

4.  From June 19, 2013, lumbar strain has manifested with forward flexion of the thoracolumbar spine to no worse than 40 degrees and functional loss due to excess fatigability, pain on movement, disturbance of locomotion, lack of endurance, decreased speed on repetitive motion, and severe flare-ups causing additional disability beyond that reflected on range of motion testing.  There is no evidence of ankylosis; incapacitating episodes due to IVDS having a total duration of at least six weeks; or neurologic abnormalities, other than service-connected right leg sciatica.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating for right leg sciatica in excess of 10 percent prior to September 29, 2014, and in excess of 20 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 8520 (2015).

2.  The criteria for a rating in excess of 10 percent for lumbar strain prior to June 19, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

3.  The criteria for a 40 percent rating, but no higher, for lumbar strain from June 19, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

As to the issue of entitlement to an increased rating for lumbar strain, a standard December 2011 letter satisfied the duty to notify provisions.

As to the issue of entitlement to an initial increased rating for right leg sciatica, the appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  Post-service VA treatment records have also been obtained.  The Veteran was provided VA medical examinations in February 2012 and September 2014.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

Lumbar Strain
The Veteran seeks a rating in excess of 10 percent prior to September 29, 2014, and in excess of 20 percent thereafter for his service-connected lumbar strain, which is currently rated under Diagnostic Code 5237.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

Following the rating criteria, Note 1 provides:  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent rating is warranted with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Note 1: For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

In September 2011, VA received the Veteran's claim for an increased rating.

Throughout 2011, the Veteran reported constant dull, throbbing low back pain with sharp pains down his right leg.  See VA treatment records (June 2, 2011; June 13, 2011; December 21, 2011).  Gait and range of motion were normal.  See, e.g., VA treatment record (June 2, 2011).

At a February 2012 VA medical examination, the Veteran described recurrent back pain with radiation to his right leg during flare-ups.  He reported that flare-ups occur once every one or two months and that he missed approximately five to ten days of work per year due to flares.

On physical examination, thoracolumbar spine range of motion included: forward flexion to 80 degrees, without objective evidence of pain; extension to 15 degrees, without objective evidence of pain; right lateral flexion to 30 degrees or more,  without objective evidence of pain; left lateral flexion to 25 degrees, without objective evidence of pain; and right and left lateral rotation to 30 degrees or more,  without objective evidence of pain.  The combined range of motion of the thoracolumbar spine was 210 degrees (80 + 15 + 30 + 25 + 30 + 30 = 210).  The examiner reported that there was no additional limitation in range of motion on repetitive-use testing and that there was no evidence of functional loss due to factors such as weakness, fatigability, pain, or incoordination.  There was bilateral paraspinal muscle tenderness, but no guarding or muscle spasm of the thoracolumbar spine.  Sensory examination was normal and the straight leg raising test was negative.  The examiner also concluded that there were no other neurologic abnormalities or findings related to a thoracolumbar spine disability.  The examiner also reported that there was no evidence of IVDS.  The examiner reported that while the Veteran misses five to ten days per year due to flare-ups, his back disability does not otherwise impact his ability to perform his duties as a dental assistant.

On June 19, 2013, the Veteran reported an increase in the severity of his back disability.  A VA treatment record shows that he described low back pain for the past five weeks.  He reported that he has had the same symptoms in the past, where his back would "go out," but that such symptoms only lasted one to two days.  He also reported that his back only used to "go out" once per year, but that it now seems to "go out" once per month.  On July 7, 2013, the Veteran reported that frequent incapacitating episodes cause him to miss at least two weeks of work per year.

At a December 2013 neurosurgery consultation, the Veteran reported right leg pain, but denied numbness or tingling in the feet.  The VA examiner reported that the Veteran had no problem walking and that he was able to walk on his tip toes and his heels without difficulty.  The examiner also reported that right lower extremity strength was good and that sensory testing showed hyperesthesia to pinprick over the medial aspect of the right foot in the L5 dermatome.
At a September 2014 VA medical examination, the Veteran described recurrent back pain with radiation to his right lower extremity during flare-ups.  

On physical examination, thoracolumbar spine range of motion included: forward flexion to 40 degrees, with objective evidence of pain at 40 degrees; extension to 10 degrees, with objective evidence of pain at 10 degrees; right lateral flexion to 10 degrees, with objective evidence of pain at 10 degrees; left lateral flexion to 15 degrees, with objective evidence of pain at 15 degrees; right lateral rotation to 20 degrees, with objective evidence of pain at 20 degrees; and left lateral rotation to 10 degrees, with objective evidence of pain at 10 degrees.  The examiner reported that there was no additional limitation in range of motion on repetitive-use testing.  The examiner noted that the following factors contributed to the Veteran's disability: less movement than normal, excess fatigability, pain on movement, disturbance of locomotion, lack of endurance, and decreased speed on repetitive motion.  The examiner reported that muscle spasm and guarding of the thoracolumbar spine results in abnormal gait or abnormal spinal contour.  

As to functional impairment, the Veteran reported that he is sore after bending, that he will not try to lift more than 16 pounds, that he needs to reposition himself after sitting for 15 minutes, that he has trouble standing up from the commode, that he cannot walk more than one block, and that he cannot squat to lift things off the floor.

The Veteran also reported that he gets stuck in a hunched over forward position during maximal flare ups.  He explained that cannot move (no rotation, flexion, extension, lateral movement) and has to lay on the floor until the flare subsides.  He reported that he can remain in this position for three days before being able to stand up again to straight, erect posture.  The examiner reported that the Veteran had incapacitating episodes due to IVDS totaling at least two weeks but less than four weeks during the past 12 months.  The examiner also concluded that there were no other neurologic abnormalities or findings related to a thoracolumbar spine disability. 

In October 2014, the Veteran reported continued pain and difficulty walking.  See VA treatment record (October 6, 2014).

Prior to June 19, 2013

The Board finds that the June 19, 2013, VA treatment record marks an increase in the severity of the Veteran's lumbar strain.  The rationale is that this record marks the earliest report of more frequent flare-ups and increased pain.  

During the pendency of the appeal prior to June 19, 2013, at worst, forward flexion of the thoracolumbar spine was limited to 80 degrees, without objective evidence of pain, and combined range of motion of the thoracolumbar spine was to 210 degrees (80 + 15 + 30 + 25 + 30 + 30 = 210).  See VA examination (February 2012).   Additionally, the evidence shows that there was no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See VA treatment records (June 2, 2011; June 13, 2011); VA examination (February 2012).  Accordingly, the criteria for the next higher rating, 20 percent, under Diagnostic Code 5237, which require forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, have not been met.

Alternatively, the Board finds that a rating in excess of 10 percent is not warranted on the basis of incapacitating episodes due to IVDS because the medical evidence of record shows that there is no evidence of IVDS during the pendency of the appeal prior to June 19, 2013.  See VA examination (February 2012).  The Board finds that the Veteran's report that he missed five to ten days of work due to flares does not constitute evidence of incapacitating episodes due to IVDS, which "require[]bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  Moreover, VA treatment records do not show any evidence of rest prescribed by a physician and treatment by a physician.
With regard to the issue of whether a disability rating in excess of 10 percent is warranted on the basis of functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), the Board concludes that the Veteran's current 10 percent disability rating contemplates his functional impairment during the pendency of the appeal prior to June 19, 2013.

The February 2012 VA examiner noted that the Veteran experienced pain on range of motion testing, but that he did not exhibit any weakness, fatigability, incoordination, or additional limitation of motion on repetitive motion testing.  The Veteran, however, reported that painful flare-ups occur once every one or two months.  Moreover, earlier VA treatment records show that range of motion was normal.  See, e.g., VA treatment record (June 2, 2011).  Nonetheless, there is no indication of functional impairment beyond the limitation to range of motion caused by pain that is reflected in the range of motion measurements recorded in the examination report.  Given these findings, the Board finds that the Veteran's lumbar strain did not manifest by symptoms, including functional loss, that more nearly approximate the criteria for the next higher rating prior to June 19, 2013.

From June 19, 2013

During the pendency of the appeal from June 19, 2013, at worst, forward flexion of the thoracolumbar spine was limited to 40 degrees.  See VA examination (September 2014).  Accordingly, a 20 percent rating, under Diagnostic Code 5237, which requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, is warranted from June 19, 2013.  However, the criteria for the next higher rating, a 40 percent, which requires forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine, have not been met.  Accordingly, the next higher rating is not warranted on the basis of objective range of motion measurements.

The Board finds, however, that the next higher rating, a 40 percent, is warranted on the basis of functional loss due to excess fatigability, pain on movement, disturbance of locomotion, lack of endurance, decreased speed on repetitive motion, and severe flare-ups causing additional disability beyond that reflected on range of motion measurements.  See DeLuca, 8 Vet. App. 202; see also 38 C.F.R. §§ 4.40, 4.45.  The Veteran has provided credible reports of impairment with sitting, standing, walking, lifting, and bending.  He also reports that he gets stuck in a hunched over forward position during maximal flare ups.  Additionally, the September 2014 VA examination report shows functional limitation due to less movement than normal, excess fatigability, pain on movement, disturbance of locomotion, lack of endurance, and decreased speed on repetitive motion.  In reconciling the lay and medical evidence of record, the Board finds that, when resolving reasonable doubt in the Veteran's favor, his lumbar strain is manifested by symptoms, including functional loss, that more nearly approximate the criteria for the next higher rating, 40 percent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.

The criteria for the next higher rating, a 50 percent, have not been met at any point during the rating period on appeal.  The record is absent any lay or medical evidence of ankylosis of the entire thoracolumbar spine or neurological abnormalities other than service-connected right leg sciatica.  Alternatively, there is no evidence of orders or directives from a doctor requiring bed rest of a total duration of at least 6 weeks during any 12 month period of the appeal.  

In sum, the evidence supports a 40 percent rating, but no higher, for lumbar strain from June 19, 2013.

Right Leg Sciatica

Currently, the right leg sciatica is rated as 10 percent disabling prior to September 29, 2014, and 20 percent disabling thereafter.  Right leg sciatica is rated under 
38 C.F.R. § 4.124(a), Diagnostic Code 8520, covering paralysis of the sciatic nerve.

Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is warranted for moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating is warranted for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  An 80 percent rating is warranted for complete paralysis of the sciatic nerve.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Applying the rating criteria to the evidence above, the Board finds that an increased rating is not warranted at any time during the pendency of the appeal.

During the February 2012 VA examination, the Veteran described right leg pain associated with his flare-ups occurring for three to four days every one to two months.  The examiner opined that the following signs and symptoms were due to radiculopathy:  moderate intermittent pain (usually dull) in the right lower extremity and mild paresthesias and/or dysesthesias in the right lower extremity.  The examiner concluded that the right lower extremity radiculopathy resulted in mild incomplete paralysis of the sciatic nerve.  

Prior to September 29, 2014, the Board agrees with the February 2012 VA examiner's opinion that the Veteran's right leg sciatica was productive of mild incomplete paralysis of the sciatic nerve.  The rationale is that the disability manifested with moderate pain and mild paresthesias and/or dysesthesias, but sensory examination was normal and the straight leg raising test was negative.  Accordingly, the Board finds that the current 10 percent rating is appropriate prior to September 29, 2014, and a preponderance of the evidence is against an even higher rating.

During the September 2014 VA examination, the examiner opined that the following signs and symptoms were due to radiculopathy:  moderate constant pain and moderate paresthesias and/or dysesthesias in the right lower extremity.  The examiner concluded that the right lower extremity radiculopathy resulted in moderate incomplete paralysis of the sciatic nerve.  

From September 29, 2014, the Board agrees with the September 2014 VA examiner's opinion that the Veteran's right leg sciatic is productive of moderate incomplete paralysis of the sciatic nerve.  The rationale is that there is evidence of hyperesthesia, moderate pain, mild paresthesias and/or dysesthesias, but the Veteran denied numbness or tingling in the feet and strength was good.  Accordingly, the Board finds that the current 20 percent rating is appropriate from September 29, 2014, and a preponderance of the evidence is against an even higher rating.   

Additional Considerations

Consideration has been given regarding whether the schedular rating is inadequate for these disabilities, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015).

First, a determination must be made as to whether the schedular criteria reasonably describe the severity and symptoms of the claimant's disability.  If the schedular rating criteria reasonably describe the severity and symptoms of the claimant's disability, referral for extraschedular consideration is not required and the analysis stops.  Second, if the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the first Thun element is not satisfied.  The Veteran's service-connected lumbar strain is manifested by signs and symptoms such as incapacitating episodes due to IVDS, excess fatigability, pain on movement, disturbance of locomotion, lack of endurance, decreased speed on repetitive motion, and severe flare-ups, which impairs his ability to sit, stand, walk, lift, and bend.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion and incapacitating episodes due to IVDS.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in sitting, standing, walking, lifting, and bending.  Additionally, 38 C.F.R. §§ 4.40, 4.45, 4.59, and the rating criteria for incapacitating episodes contemplate the Veteran's flare-ups, including maximal flare-ups, during which the Veteran gets stuck in a hunched over forward position.  In short, there is nothing exceptional or unusual about the Veteran's lumbar strain because the rating criteria and the regulations pertaining to functional loss reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.

The Veteran's service-connected right leg sciatica results in signs and symptoms such as hyperesthesia, pain, and paresthesias and/or dysesthesias.  The rating criteria impairment of the sciatic nerve reasonably describe the Veteran's disability level and these symptoms.

Accordingly, referral for extraschedular consideration is not required and the analysis stops under Thun.  The Board also does not find that the evidence reflects that there is an exceptional circumstance in the Veteran's case even when the disabilities are considered in the aggregate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability. 

In the present case, while the Veteran occasionally misses work due to his lumbar spine disability, there is no indication in the record that reasonably raises a claim of entitlement to a TDIU.  The Veteran has made no contentions whatsoever, and the record includes no evidence, indicating that his service-connected lumbar strain and right leg sciatica prevent him from obtaining or maintaining substantially gainful employment.  In fact, the Veteran has been employed throughout the pendency of the appeal.  Based on the evidence of record, the Board finds that a claim for entitlement to a TDIU is not raised by the record and is not before the Board at this time.








	(CONTINUED ON NEXT PAGE)
ORDER

An initial rating for right leg sciatica in excess of 10 percent prior to September 29, 2014, and in excess of 20 percent thereafter is denied.

A rating for lumbar strain in excess of 10 percent prior to June 19, 2013, is denied.

A 40 percent rating, but no higher, for service-connected lumbar strain from June 19, 2013, is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


